DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Amended claims 23, 56-58, 64-68 and 75-76 are pending in the present application.
Claim 58 was withdrawn previously from further consideration because it is directed to a none-elected invention.
Accordingly, amended claims 23, 56-57, 64-68 and 75-76 are examined on the merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This is a new ground of rejection.
The instant claims are directed to a modified rAAV VP3 capsid protein comprising a P antigen binding site in surface exposed loop VIII corresponding to amino acids 592-598 or 572-603 of SEQ ID NO: 21 of AAV6 (e.g., via insertion and/or substitution of one or more amino acids in the surface exposed loop VIII), wherein the P antigen binding site comprises the amino acid sequence QQYTDQIE (SEQ ID NO: 1), and wherein the modified rAAV capsid protein has increased P antigen binding compared to a corresponding un-mutated AAV capsid protein, and wherein an AAV6 particle comprising said capsid protein is capable of high-efficiency transduction of hematopoietic stem cells in the bone marrow; a nucleic acid encoding the same modified rAAV VP3 capsid protein, and a recombinant AAV6 particle comprising the same modified rAAV VP3 capsid protein.  It is noting that one amino acid in surface exposed loop VIII can correspond to amino acids 592-598 of AAV6 in loop VIII (dependent claims 65) or amino acids 572-603 of AAV6 of loop VIII (dependent claim 67).
Rabinowitz et al disclosed genetically-engineered parvovirus capsids and viruses designed to introduce a heterologous gene into a target cell, including viruses with altered cellular tropisms as compared with non-genetically engineered viruses by substituting or inserting a foreign sequence or an exogenous amino acid sequence into a parvovirus capsid and/or by cross-packing a parvovirus genome (e.g., B19 virus, mouse minute virus, bovine parvovirus) and dependoviruses (e.g., AAV types 1-6, bovine AAV) (paragraphs [0026]-[0027]); and the term “a recombinant hybrid parvovirus particle” to encompass virus particles with hybrid, chimeric, targeted and/or modified parvovirus capsids (paragraph [0051]).  In the context for constructing chimeric viruses, Rabinowitz et al stated “Further diversity in virus particles may be achieved by substituting a portion of the parvovirus capsid with a portion of a capsid(s) from a different (i.e., another or foreign) parvovirus(es).  Alternatively, a portion of a different parvovirus capsid(s) may be inserted (i.e., rather than substituted) into the parvovirus capsid to create a chimeric parvovirus capsid” (paragraph [0088]); “In particular embodiments of the invention, the foreign parvovirus capsid region that is inserted or substituted into the native parvovirus capsid is at least about 2, 5, 10, 12, 15, 20, 30, 50, or 100 amino acids in length” (paragraph [0094]); “In preferred embodiments of the invention, the chimeric parvovirus comprises an AAV capsid, more preferably an AAV type 2 capsid, in which a capsid region from a B19 parvovirus has been substituted for one of the AAV capsid domains” (paragraph [0096]); and “The present invention further provides chimeric parvoviruses comprising an AAV capsid in which a loop region(s) in the major Vp3 subunit is replaced by a loop region(s) (preferably, a corresponding loop region(s)) from the major subunit of an autonomous parvovirus.  In particular, the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus” targeted parvoviruses, Rabinowitz et al also stated clearly and explicitly “The exogenous targeting sequence(s) may replace or substitute part or all of a capsid subunit…For AAV capsids, insertions or substitutions in Vp2 or Vp3 are also preferred” (paragraph [0125]); “The substitution and/or insertion of one or more parvovirus capsid region(s) for another to create a chimeric parvovirus capsid may result in the loss of the wild-type parvovirus tropism and/or the development of a new tropism associated with the exogenous capsid region(s)….In particular, targeted chimeric parvoviruses are provided in which a capsid subunit(s) or a loop region(s) from the major capsid subunit has been replaced with a capsid subunit(s) or loop region from another parvovirus” (paragraph [0127]); “B19 infects primary erythroid progenitor cells using globoside as its receptor (Brown et al., (1993) Science 262:114).  The structure of B19 has been determined to 8 A resolution (Agbandje-McKenna et al., (1994) Virology 203:106).  The region of the B19 capsid that binds to globoside has been mapped between amino acids 399-406 (Chapman et al., (1993) Virology 194:419), a looped out region between β-barrel structures E and F (Chipman et al., (1996) Proc. Nat. Acad. Sci. USA 93:7502).  Accordingly, the globoside receptor binding domain of the B19 capsid may be inserted/substituted into other parvovirus capsids (preferably an AAV capsid, more preferably, the AAV2 type 2 capsid) to target the resulting chimeric parvovirus to erythroid cells” (paragraph [0135]); “[t]he insertion or substitution is made following amino acid 517, 529, 552, 586 or 595 of AAV capsids of other serotypes, e.g. (1, 2, 3, 5, or 6)” (paragraph [0150]); and “[t]he exogenous amino acid sequence to be inserted/substituted into the parvovirus capsid may be as long as 2, 5, 10, 12, 15, 20, 50, 100, 200, 300 or more amino acids…Preferably, the exogenous amino acid sequence that is inserted/substituted into the parvovirus capsid is expressed on the outside surface of the modified parvovirus capsid” (paragraph [0159]).  
Thus, based on the above teachings Rabinowitz et al taught at least a modified/chimeric/targeted AAV capsid protein (e.g.,  AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6, along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  The insertion or substitution following amino acids 586 or 595 of AAV capsids of serotypes 1-6 is an insertion or substitution in a surface exposed loop VIII as evidenced by the teachings of Drouin et al indicating at least that amino acids 580-592 of AAV2 are located in the GH loop or VR-VIII loop (page 9, second full paragraph; Figure 3A and Table 1), which corresponds to amino acids 592-598 or 572-603 of SEQ ID NO: 21 (wild-type AAV6 capsid protein) of the present application.  Additionally, the amino acids 399-406 of the B19 capsid protein has the amino acid sequence of QQYTDQIE as evidenced by the teachings of Weigel-Van Aken et al (WO 2012/1590060; page 5, lines 4-5; page 12, last line).  Since the modified recombinant AAV1-6 Vp3 capsid protein and recombinant AAV6 virus comprising the same modified rAAV VP3 capsid protein disclosed by Rabinowitz et al have the same structural elements as those of the present claimed invention, the recombinant AAV6 particle is inherently capable of high-the globoside receptor binding domain of the B19 capsid into AAV capsids to target the resulting chimeric parvovirus to erythroid cells and  B19 infects primary erythroid progenitor cells using globoside as its receptor. 
 Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Accordingly, the teachings of Rabinowitz et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Response to Arguments
Applicants’ argument related to the above 102(a)(1) rejection in the Amendment filed on 10/15/2020 (pages 4-5) has been fully considered, but it is respectfully not found persuasive for the reason discussed below.
Applicants argued basically that since the Final Office dated 06/15/2020 states that Rabinowitz “do not teach preparation of a modified rAAV capsid protein comprising the 
The examiner has reassessed the teachings of the Rabinowitz reference along with the interpretation of currently amended claims.  Please refer to the above new ground of rejection for detail.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 66 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al (US 2006/0188483) in view of Chipman et al (PNAS 93:7502-7506, 1996), Kaufmann et al (PNAS 101:11628-11633, 2004) and Schaffer et al (WO 2012/145601), and evidenced by Drouin et al (Future Virol. 8:1183-1199, 2013) and Weigel-Van Aken et al (WO 2012/159006).  This is a new ground of rejection.
Rabinowitz et al disclosed genetically-engineered parvovirus capsids and viruses designed to introduce a heterologous gene into a target cell, including viruses with altered cellular tropisms as compared with non-genetically engineered viruses by substituting or inserting a foreign sequence or an exogenous amino acid sequence into a parvovirus capsid and/or by cross-packing a parvovirus genome (e.g., B19 virus, mouse minute virus, bovine parvovirus) and dependoviruses (e.g., AAV types 1-6, bovine AAV) (paragraphs [0026]-[0027]); and the term “a recombinant hybrid parvovirus particle” to encompass virus particles with hybrid, chimeric, targeted and/or modified parvovirus capsids (paragraph [0051]).  In the context for constructing chimeric viruses, Rabinowitz et al stated “Further diversity in virus particles may be achieved by substituting a portion of the parvovirus capsid with a portion of a capsid(s) from a different (i.e., another or foreign) parvovirus(es).  Alternatively, a portion of a different parvovirus capsid(s) may be inserted (i.e., rather than substituted) into the parvovirus capsid to create a chimeric parvovirus capsid” (paragraph [0088]); “In particular embodiments of the invention, the foreign parvovirus capsid region that is inserted or substituted into the native parvovirus capsid is at least about 2, 5, 10, 12, 15, 20, 30, 50, or 100 amino acids in length” (paragraph [0094]); “In preferred embodiments of the invention, the chimeric parvovirus comprises an AAV capsid, more preferably an AAV type 2 capsid, in which a capsid region from a B19 parvovirus has been substituted for one of the AAV capsid domains” (paragraph [0096]); and “The present invention further provides chimeric parvoviruses comprising an AAV capsid in which a loop region(s) in the major Vp3 subunit is replaced by a loop region(s) (preferably, a corresponding loop region(s)) from the major subunit of an autonomous parvovirus.  In particular, the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus” targeted parvoviruses, Rabinowitz et al also stated clearly and explicitly “The exogenous targeting sequence(s) may replace or substitute part or all of a capsid subunit…For AAV capsids, insertions or substitutions in Vp2 or Vp3 are also preferred” (paragraph [0125]); “The substitution and/or insertion of one or more parvovirus capsid region(s) for another to create a chimeric parvovirus capsid may result in the loss of the wild-type parvovirus tropism and/or the development of a new tropism associated with the exogenous capsid region(s)….In particular, targeted chimeric parvoviruses are provided in which a capsid subunit(s) or a loop region(s) from the major capsid subunit has been replaced with a capsid subunit(s) or loop region from another parvovirus” (paragraph [0127]); “B19 infects primary erythroid progenitor cells using globoside as its receptor (Brown et al., (1993) Science 262:114).  The structure of B19 has been determined to 8 A resolution (Agbandje-McKenna et al., (1994) Virology 203:106).  The region of the B19 capsid that binds to globoside has been mapped between amino acids 399-406 (Chapman et al., (1993) Virology 194:419), a looped out region between β-barrel structures E and F (Chipman et al., (1996) Proc. Nat. Acad. Sci. USA 93:7502).  Accordingly, the globoside receptor binding domain of the B19 capsid may be inserted/substituted into other parvovirus capsids (preferably an AAV capsid, more preferably, the AAV2 type 2 capsid) to target the resulting chimeric parvovirus to erythroid cells” (paragraph [0135]); “[t]he insertion or substitution is made following amino acid 517, 529, 552, 586 or 595 of AAV capsids of other serotypes, e.g. (1, 2, 3, 5, or 6)” (paragraph [0150]); and “[t]he exogenous amino acid sequence to be inserted/substituted into the parvovirus capsid may be as long as 2, 5, 10, 12, 15, 20, 50, 100, 200, 300 or more amino acids…Preferably, the exogenous amino acid sequence that is inserted/substituted into the parvovirus capsid is expressed on the outside surface of the modified parvovirus capsid” (paragraph [0159]).  Based on the above teachings, Rabinowitz et al taught at least a modified/chimeric/targeted AAV capsid protein (e.g.,  AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6, along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  The insertion or substitution following amino acids 586 or 595 of AAV capsids of serotypes 1-6 is an insertion or substitution in a surface exposed loop VIII as evidenced by the teachings of Drouin et al indicating at least that amino acids 580-592 of AAV2 are located in the GH loop or VR-VIII loop (page 9, second full paragraph; Figure 3A and Table 1), which corresponds to amino acids 592-598 or 572-603 of SEQ ID NO: 21 (wild-type AAV6 capsid protein) of the present application.  Additionally, the amino acids 399-406 of the B19 capsid protein has the amino acid sequence of QQYTDQIE as evidenced by the teachings of Weigel-Van Aken et al (WO 2012/1590060; page 5, lines 4-5; page 12, last line). 
Rabinowitz et al did not teach explicitly a modified rAAV VP3 capsid protein comprising residues 383-411 of B19 P antigen binding site (claim 66), or amino acids corresponding to amino acids 572-603 of SEQ ID NO: 21 of AAV6 being substituted with the residues 383-411 of B19P antigen binding site (claim 75).
the three-dimensional structure of human parvovirus B19 VP2 capsid complexed with its cellular receptor, globoside; and attributed the globoside attachment site of the B19 capsid involving at least amino acids Q399-E406 in loop 4 (Abstract; page 7505, right column, second full paragraph; and Figs. 7-8).
Additionally, Kaufmann et al also determined the structure of human parvovirus B19; and aligned structure of B19 VP2 with the capsid proteins of feline panleukopenia virus (FPV) and AAV2, in which structural alignment loop 4 spans residues Q383 to Q404 located in the sequence of amino acids 346-439 of B19 VP2 (Abstract; and particularly Fig. 2).
Moreover, Schaffer et al already disclosed AAV virions with altered/variant capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells and wherein the variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop (loop IV), such as within amino acids 411-650 of an AAV capsid protein, within amino acids 570-611 of AAV2, within amino acids 571-612 of AAV1, within amino acids 571-612 of AAV6 as depicted in Figure 6 and/or between two amino acids located between amino acids 570-614 of VP1 of any AAV serotype such as between amino acids 590 and 591, amino acids 591 and 592, amino acids 592 and 593, amino acids 593 and 594, amino acids 594 and 595, amino acids 595 and 596, amino acids 596 and 597, amino acids 597 and 598,  amino acids 598 and 599, or amino acids 599 and 600 (Abstract; particularly paragraphs [0073]-[0074], [0076]; and Figure 6).  Figure 6 provides amino acid sequences of various AAV serotypes corresponding to amino acids 570-610 the amino acid sequence of amino acids 571-612 of AAV6 in Figure 6 is identical to the amino acid sequence of amino acids 571-612 of SEQ ID NO: 21 (wild-type AAV6 capsid protein) of the present application.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Rabinowitz et al by also utilizing amino acids 383-404 (the entire loop 4 containing the globoside attachment site) and additional amino acids in the vicinity of the loop 4 such as additional amino acids 405-411 for the P antigen binding site; as well as having amino acids corresponding to amino acids 572-603 of SEQ ID NO: 21 of AAV6 being substituted with the residues 383-411 of B19 P antigen binding site, in light of the teachings of Chipman et al, Kaufmann et al and Schaffer et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Chipman et al attributed the globoside attachment site of the B19 capsid involving at least amino acids Q399-E406 in loop 4, while Kaufmann et al disclosed  the entire loop 4 of B19 VP2 comprised of residues Q383 to Q404 located in the sequence of amino acids 346-439.  Additionally, Schaffer et al also taught successfully AAV virions with altered/variant capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells and wherein the variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop (loop IV) (e.g., within amino acids 411-650 of an AAV capsid protein, within amino acids 570-611 of AAV2, within amino acids 571-612 of AAV1, within amino acids 571-612 of AAV6 as depicted in Figure 6); indicating and/or suggesting that the sequence in the GH loop (loop IV) or the sequence of amino acids 571-612 of AAV6 are amenable/tolerant for insertions/substitutions.  Moreover, the primary Rabinowitz reference already taught explicitly that the exogenous amino acid sequence to be inserted/substituted into the parvovirus capsid may be as long as 2, 5, 10, 12, 15, 20, 50 or more amino acids; and chimeric parvoviruses comprising an AAV capsid in which a loop region(s) in the major Vp3 subunit is replaced by a loop region from an autonomous parvovirus such as B19 virus.  Additional rationale for combining the prior art references is a simple substitution of known residues 383-411 of B19 capsid containing the globoside attachment site for the globoside attachment site comprised only of amino acids 399-406 to obtain predictable results, and in this instance for P antigen binding site. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Rabinowitz et al, Chipman et al, Kaufmann et al and Schaffer et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The rAAV VP3 capsid protein resulting from the combined teachings of  Rabinowitz et al, Chipman et al, Kaufmann et al and Schaffer et al as set forth above is indistinguishable from and encompassed by the claimed modified rAAV VP3 capsid protein of the present application; and therefore it would endow/impart an AAV6 particle a capability of high-efficiency transduction of hematopoietic stem cells in the bone marrow.
 Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above 102(a)(1) rejection in the Amendment filed on 10/15/2020 (pages 5-8) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that since the examiner admitted in the Final Office dated 06/15/2020 that Rabinowitz do not teach preparation of a modified rAAV capsid protein comprising the amino acids 399-40 of B19 capsid (the amino acid sequence of QQYTDQIE or SEQ ID NO: 1) being inserted/substituted into the surface exposed loop VIII, including substituting amino acids corresponding to amino acids 592-598 or amino acids 572-603 of AAV6 in loop VIII, the examiner has relied on impermissible hindsight to arrive at the presently claimed invention and none of Schaffer, Chipman, Kaufmann, Drouin and Weigel-Van Aken cures Rabinowitz’s deficiencies.  Nevertheless, Applicants argued that currently amended claims reflect the “surprising” finding that chimeric AAV6-B19 therapeutic vectors comprising a modified VP3 capsid protein comprising a P antigen are capable of being delivered “directly to the patient’s bone marrow to achieve high-efficiency transduction of HSCs” (page 48 of the specification) and that AAV6 promiscuity makes it difficult to target HSC in vivo (Example 2).
First, the examiner has reassessed the teachings of the Rabinowitz reference along with the interpretation of currently amended claims.  Please refer to the above new ground of rejection for detail, including motivations/rationales for the combination of cited references.  Particularly, Rabinowitz et al taught clearly at least a modified/chimeric/targeted AAV capsid protein (e.g.,  AAV1-6 Vp3 capsid protein) having the amino acids 399-406 of B19 capsid protein inserted and/or substituted on the outer surface of the modified AAV capsid protein, particularly inserted/substituted at least following amino acid 517, 529, 552, 586 or 595 of AAV capsids of serotypes 1-6, along with the explicit teaching that the loop region 1, 2, 3 and/or 4 from an AAV type 1, 2, 3, 4, 5, or 6 Vp3 subunit is replaced with a loop region from the major subunit of an autonomous parvovirus such as B19 virus.  The insertion or substitution following amino acids 586 or 595 of AAV capsids of serotypes 1-6 is an insertion or substitution in a surface exposed loop VIII as evidenced by the teachings of Drouin et al indicating at least that amino acids 580-592 of AAV2 are located in the GH loop or VR-VIII loop (page 9, second full paragraph; Figure 3A and Table 1), which corresponds to amino acids 592-598 or 572-603 of SEQ ID NO: 21 (wild-type AAV6 capsid protein) of the present application.  Additionally, the amino acids 399-406 of the B19 capsid protein has the amino acid sequence of QQYTDQIE as evidenced by the teachings of Weigel-Van Aken et al (WO 2012/1590060; page 5, lines 4-5; page 12, last line). 
Second, the teachings of Chipman, Kaufmann and Schaffer were used to supplement the teachings of Rabinowitz mainly for the limitations “the P antigen binding site comprises residues 383-411 of B19 P antigen binding site” and “amino acids 572-603 of AAV6 of loop VIII are substituted with the residues 383-411 of B19 P antigen binding site” recited in dependent claims 66 and 75, respectively. 
Third, with respect to the “surprising” finding issue the examiner would like to note that the instant specification on page 48 states explicitly and clearly “It is hypothesized that these study will result in development of safe and efficient vectors for targeting primary human HSCs directly into the patient’s bone marrow”.  Nevertheless, Rabinowitz et al taught clearly the globoside receptor binding domain of the B19 capsid (e.g., the amino acids 399-406 of B19 capsid protein) to be inserted/substituted on the outer surface of a modified AAV capsid protein (e.g., at least following amino acid 586 or 595 of AAV capsids of serotypes 1-6) to target the resulting chimeric parvovirus to erythroid cells and that B19 infects primary erythroid progenitor cells using globoside as its receptor.  Please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.